PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JAMES R. MEEKER; DEBORAH A.            
MEEKER; JAMES ROBERT MEEKER,
               Plaintiffs-Appellees,
                 v.
WILLIAM HENDERSON EDMUNDSON, II,
individually and as an employee of
the Wayne County Board of
Education,
                Defendant-Appellant,
                and                             No. 04-2301
RICHARD GENE SAULS, as an
employee of the Wayne County
Board of Education; STEVEN D.
TAYLOR, as Superintendent of the
Wayne County Schools; GEORGE E.
MOYE, JR., as Chairman of the
Wayne County Board of Education;
WAYNE COUNTY BOARD OF
EDUCATION,
                       Defendants.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                Terrence W. Boyle, District Judge.
                         (CA-03-613-BO)

                      Argued: May 25, 2005

                      Decided: July 13, 2005

          Before MOTZ and GREGORY, Circuit Judges,
             and HAMILTON, Senior Circuit Judge.
2                      MEEKER v. EDMUNDSON
Affirmed by published opinion. Judge Motz wrote the opinion, in
which Judge Gregory and Senior Judge Hamilton joined.


                            COUNSEL

ARGUED: Deborah R. Stagner, THARRINGTON, SMITH, L.L.P.,
Raleigh, North Carolina, for Appellant. Thomas Franklin Loflin, III,
LOFLIN & LOFLIN, Durham, North Carolina, for Appellees. ON
BRIEF: Jonathan A. Blumberg, THARRINGTON, SMITH, L.L.P.,
Raleigh, North Carolina; Ann S. Estridge, CRANFILL, SUMNER &
HARTZOG, L.L.P., Raleigh, North Carolina, for Appellant. Glenn A.
Barfield, BARNES, BRASWELL & HAITHCOCK, P.A., Goldsboro,
North Carolina, for Appellees.


                             OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

   This appeal arises from a claim that a public high school wrestling
coach violated the constitutional rights of a member of his high
school wrestling team by instituting and encouraging repeated beat-
ings of the student by other members of the team. The coach appeals
the district court’s refusal to dismiss the complaint on the basis of
qualified immunity. We affirm.

                                  I.

   The amended complaint alleges that in the fall of 2000, James Rob-
ert Meeker, a freshman at Rosewood High School in Wayne County,
North Carolina, joined the school’s wrestling team, which William
Henderson Edmundson II coached. According to the complaint, from
November 2000 through January 2001, Coach Edmundson frequently
"initiated and encouraged" abuse of Meeker by other members of the
wrestling team.

  During these attacks, at least two team members restrained Meeker,
who was only five feet, five inches tall and weighed 115 pounds,
                       MEEKER v. EDMUNDSON                          3
while additional teammates would pull up or remove his clothing and
take turns "repeatedly beating [his] bare torso" until it turned red.
Meeker received such beatings, referred to as "red bellies," at least
twenty-five times during the few months he was a member of the
team. Coach Edmundson allegedly "instituted, permitted, endorsed,
encouraged, facilitated, and condoned" the abuse, using other students
as his "instruments" to beat Meeker.

   The complaint alleges that Coach Edmundson employed the beat-
ings as "his sole means of discipline" and as a way to force an
unwanted member to quit the team, which had a purported no-cut pol-
icy. Edmundson assertedly told Meeker that the beatings would con-
tinue until Meeker "toughened up and stopped crying," and the coach
prevented disclosure of the abuse by "intimidation and retaliation,
including more . . . severe beatings." The beatings caused Meeker
"excruciating physical pain, inflammation of the body, and severe
emotional anguish and humiliation," requiring him to seek profes-
sional care and medical treatment for "among other conditions, trau-
matic stress disorders," which "may be permanent in nature." In
January 2001, suffering from traumatic stress and reacting to the most
recent beatings, Meeker brought a "multi-tool" to school, which led
to his suspension and reassignment to another school in the district.

   In August 2003, Meeker’s parents, individually and as guardians
ad litem for Meeker, filed this action for compensatory and punitive
damages against Coach Edmundson, Principal Richard Gene Sauls,
and Superintendent Steven D. Taylor, in their official and individual
capacities; Chairman of the Wayne County Board of Education,
George E. Moye, Jr., in his official capacity; and the Wayne County
Board of Education. In addition to claiming that the defendants acted
negligently in violation of state law, the amended complaint alleges
violation of Meeker’s and his parents’ constitutional rights under 42
U.S.C. §§ 1983 and 1988 (2000) and civil rights conspiracy in viola-
tion of 42 U.S.C. §§ 1983 and 1985 (2000).

   The defendants moved to dismiss the complaint in its entirety.
Although refusing to dismiss the state law claims, the district court
did dismiss all the § 1985 conspiracy claims, as well as the § 1983
claims against all defendants except Edmundson in his individual
capacity. The court found the complaint alleged facts stating a claim
4                        MEEKER v. EDMUNDSON
that Edmundson violated Meeker’s constitutional rights because "a
state actor, through his agents, cannot randomly beat a student."
Moreover, the district court refused to dismiss this claim against
Coach Edmundson on the basis of qualified immunity, reasoning that
"at the time of the alleged incidents, it was clearly established that a
state actor could not arbitrarily commit violence against a student."

  Edmundson appeals from the district court’s refusal to grant him
qualified immunity.1

                                   II.

   In an appeal from the denial of qualified immunity, we first deter-
mine whether the facts alleged, "[t]aken in the light most favorable to
the party asserting the injury," show that the official’s conduct vio-
lated a constitutional right. Saucier v. Katz, 533 U.S. 194, 201 (2001).
If not, "the analysis ends; the plaintiff cannot prevail." Clem v. Cor-
beau, 284 F.3d 543, 549 (4th Cir. 2002). If, however, a plaintiff has
alleged the violation of a constitutional right, we then "ask whether
the right was clearly established" at the time of the asserted violation.
Saucier, 533 U.S. at 201; Clem, 284 F.3d at 549. "If the right was not
clearly established in the specific context of the case," then the offi-
cial is entitled to immunity from suit. Clem, 284 F.3d at 549 (internal
quotation marks and citation omitted). Only if a plaintiff alleges the
violation of a clearly established constitutional right does his com-
plaint survive a motion to dismiss on qualified immunity grounds.

                                   A.

   Our first task, then, is to resolve whether, "[t]aken in the light most
favorable" to Meeker, "the facts alleged show" that Coach Edmund-
son’s conduct "violated a constitutional right." Saucier, 533 U.S. at
201. Meeker maintains that the facts show that Edmundson violated
his substantive due process right to be free from the infliction of mali-
cious corporal punishment by school officials.
    1
  During the pendency of the case in the district court, Meeker attained
majority and was substituted as a party.
                        MEEKER v. EDMUNDSON                            5
   Twenty-five years ago in Hall v. Tawney, 621 F.2d 607 (4th Cir.
1980), we considered whether a student could state a substantive due
process claim by alleging malicious corporal punishment inflicted by
school officials. There, a public school student and her parents
asserted, in "admittedly . . . conclusory allegations," that, after a
teacher had paddled the student without provocation, the school prin-
cipal "supervis[ed] and approv[ed]" an additional paddling, which
caused the student serious injury. Id. at 614. We found that the com-
plaint set forth a substantive due process claim against both the
teacher and the principal.

   In doing so, we relied on the fact that three years earlier, in
Ingraham v. Wright, 430 U.S. 651, 672 (1977), the Supreme Court
had expressly recognized that "corporal punishment in public schools
implicates a constitutionally protected liberty interest . . . to be free
from . . . unjustified intrusions on personal security." The Ingraham
Court said such punishment did not infringe a student’s Eighth
Amendment or procedural due process rights, but it specifically left
open the possibility that corporal punishment at a public school could
give rise to a substantive due process claim. See id. at 679 n.47. In
Hall we concluded that "the Court’s express reservation of the issue"
in Ingraham "compelled" the conclusion "that substantive due process
rights might be implicated in school disciplinary punishments even
though procedural due process is afforded by adequate civil and crim-
inal state remedies." Hall, 621 F.2d at 611 (emphasis omitted).

   We then held that the proper "substantive due process inquiry"
focuses on the force imposed by school authorities: whether the force
was "disproportionate to the need presented," whether the force was
"inspired by malice or sadism rather than a merely careless or unwise
excess of zeal," and whether the force inflicted "severe" injury. Id. at
613 (citation omitted). If consideration of these factors leads to the
conclusion that the force imposed "amounted to a brutal and inhu-
mane abuse of official power literally shocking to the conscience,"
id., then the plaintiff has made out a substantive due process claim.
Applying this test in Hall, we concluded that the district court erred
in dismissing the student’s substantive due process claim against the
teacher who had paddled her and the principal who had authorized the
paddling. Id. at 614-15; see also P.B. v. Koch, 96 F.3d 1298, 1302
6                          MEEKER v. EDMUNDSON
(9th Cir. 1996) (collecting cases from several circuits that have
adopted Hall’s rationale and holding).

   Meeker’s complaint clearly alleges facts sufficient to state a sub-
stantive due process claim under the criteria set forth in Hall. The
complaint alleges facts asserting a use of force — brutal, unprovoked
beatings — "disproportionate to [any] need." Hall, 621 F.2d at 613.
The complaint further alleges that Edmundson deliberately and inten-
tionally instituted these unprovoked beatings on numerous occasions;
a fact-finder certainly could determine that such beatings were "in-
spired by malice." Id. Finally, Meeker’s allegations that Coach
Edmundson repeatedly directed the unprovoked and malicious beat-
ings, causing him to suffer "excruciating physical pain, inflammation
of the body," and "traumatic stress disorders" which "may be perma-
nent in nature," are adequate to allege the requisite injury to support
a substantive due process claim. See, e.g., P.B., 96 F.3d at 1304 (hold-
ing that "pain, bruising, and emotional injury" provide the basis for
a substantive due process claim when a school official acts mali-
ciously and without any disciplinary purpose); Webb v. McCullough,
828 F.2d 1151, 1159 (6th Cir. 1987) (holding that when "a trier of
fact could find" a school official’s "need to strike a student was "mini-
mal or nonexistent" it could conclude that the "blows inflicted were
a brutal and inhumane abuse of . . . official power literally shocking
to the conscience"); cf. Kirkland v. Greene County Bd. of Ed., 347
F.3d 903, 904-5 (11th Cir. 2003) (holding allegations that a principal
repeatedly struck a thirteen-year-old student, causing a large knot on
the student’s head and continuing migraine headaches, provide an
adequate basis for a substantive due process claim.)2

    Indeed, Edmundson does not seriously contend to the contrary.
    2
    In Hall itself we noted that "it is clear that the rights to bodily security
protected by the Eighth Amendment and by substantive due process
respectively are substantially congruent as far as content is concerned."
Id. at 611 n.5. The "unnecessary and wanton infliction of pain" alone suf-
fices to form an injury severe enough to be cognizable under the Eighth
Amendment. Hudson v. McMillian, 503 U.S. 1, 8 (1992) (internal quota-
tion marks and citation omitted); Norman v. Taylor, 25 F.3d 1259, 1263
n.4 (4th Cir. 1994) (en banc) (recognizing that "pain itself" may consti-
tute the requisite injury for Eighth Amendment purposes).
                        MEEKER v. EDMUNDSON                            7
Instead he insists that Meeker’s complaint fails to state a constitu-
tional claim because Edmundson had no "constitutional duty to pro-
tect Bob [Meeker] from harm by third parties." Brief of Appellant at
15. This argument is grounded in inapposite cases, a seemingly delib-
erate misunderstanding of Meeker’s complaint, and a repeated mis-
reading of Hall.

   Edmundson relies on DeShaney v. Winnebago County Department
of Social Services, 489 U.S. 189 (1989), and its progeny, particularly
Reeves v. Besonen, 754 F. Supp. 1135 (E.D. Mich. 1991). In
DeShaney, a child whose beatings by his father resulted in severe
brain damage brought a § 1983 action against the department of social
services, asserting that it had violated his constitutional right to sub-
stantive due process "by failing to intervene to protect him against a
risk of violence at his father’s hands of which [it] knew or should
have known." DeShaney, 489 U.S at 193. The Supreme Court rejected
this contention, holding that the Due Process Clause does not "gener-
ally confer [an] affirmative right to governmental aid, even where
such aid may be necessary to secure life, liberty, or property interests
of which the government itself may not deprive the individual." Id.
at 196. Drawing on DeShaney, a federal district court in Michigan
held in Reeves that a high school football player had no substantive
due process right to have his coach protect him from a ritual hazing
at the hands of his teammates. Reeves, 754 F. Supp. at 1140.

   But, contrary to Edmundson’s contentions, and unlike the plaintiffs
in DeShaney and Reeves, Meeker does not allege that a state actor —
here Coach Edmundson — merely failed to come to his defense or
protect him from harm inflicted by others. Rather, Meeker’s com-
plaint asserts that Coach Edmundson used students as his "instru-
ments" to abuse Meeker. The complaint states that Edmundson
"initiated and encouraged the student wrestlers to seize and beat"
Meeker; that he "instituted, permitted, endorsed, encouraged, facili-
tated, and condoned" the beatings of Meeker; that he warned Meeker
that the beatings would continue until he "toughened up"; and that, on
at least one occasion, he even informed Meeker in advance that he
would be beaten by team members. As the district court recognized,
the complaint charges that Coach Edmundson "actively employed"
the wrestlers to "beat [Meeker] repeatedly," not that "Edmundson
merely remained passive while private actors assaulted . . . Meeker."
8                          MEEKER v. EDMUNDSON
Thus, DeShaney and its progeny, including Reeves, provide no relief
for Edmundson.

   Moreover, it is crystal clear that if Meeker can prove, as he alleges,
that Coach Edmundson "instituted, permitted, endorsed, encouraged,
[and] facilitated" the beatings, Edmundson cannot escape liability
simply because he did not administer the beatings with his own
hands. For, again contrary to Edmundson’s contentions, Hall itself
holds to the contrary. In Hall, we did not, as Edmundson repeatedly
asserts, hold that a student could make out a substantive due process
claim only against school personnel who directly inflicted corporal
punishment. See Brief of Appellant at 29, 31; Reply Brief at 6.
Rather, we held that the plaintiff had stated a substantive due process
claim against both the teacher who administered the paddlings and the
principal who "authorized" one of the beatings.3 Hall, 621 F.2d at
609, 614-15. Hall thus teaches that even allegations that a school offi-
cial "authorized" (rather than instituted or encouraged) malicious cor-
poral punishment suffice to state a claim against that official for a
constitutional violation.
    3
    Hall also disposes of a secondary argument asserted by Edmundson
— that the district court erred in "attribut[ing]" the students’ assaults to
Edmundson absent allegations sufficient to support a conspiracy between
Edmundson and the students. Brief of Appellant at 23. A conspiracy alle-
gation is no more necessary here than it was in Hall. Just as we held in
Hall that the complaint stated a substantive due process claim against the
principal who authorized one of the paddlings, because Edmundson
assertedly authorized — indeed instituted — the beatings, the complaint
states a substantive due process claim against him. Thus, unlike the cases
relied on by Edmundson, e.g., Hanania v. Loren-Maltese, 212 F.3d 353,
356 (7th Cir. 2000), this is not a situation in which the alleged constitu-
tional violation depends on imputing liability to a state actor for the
actions of private party co-conspirators. Rather, Edmundson, indisputa-
bly a state actor, is liable for his own conduct, i.e., authorizing the beat-
ings. See, e.g., Sales v. Grant, 158 F.3d 768, 776 (4th Cir. 1998) (noting
that both direct personal participation and "conduct that is the effective
cause of another’s direct infliction of the constitutional injury" can estab-
lish liability for a constitutional violation); Dwares v. City of New York,
985 F.2d 94, 98 (2d Cir. 1993) ("[A] state actor may be subject to liabil-
ity for an action physically undertaken by private actors in violation of
the plaintiff’s liberty or property rights if the state actor directed or aided
and abetted the violation.").
                         MEEKER v. EDMUNDSON                            9
   In sum, we conclude that in his complaint Meeker has alleged facts
setting forth a substantive due process claim against Edmundson. Of
course, as we cautioned in Hall, "upon full development of a sum-
mary judgment or trial record, it may appear that the actual facts of
the incident do not support a claim of substantive due process viola-
tion." Hall, 621 F.2d at 614. But at this juncture, the facts alleged set
forth a violation of a constitutional right.

                                   B.

   Having concluded that Meeker has alleged the violation of a consti-
tutional right, we turn to the second step of the Saucier qualified
immunity analysis to determine whether Coach Edmundson is none-
theless entitled to immunity from suit. That is, we must ascertain
"whether a reasonable [official] could have believed [the challenged
conduct] to be lawful, in light of clearly established law" at the time
of the beatings. Anderson v. Creighton, 483 U.S. 635, 641 (1987).
The law is clearly established for qualified immunity purposes not
only when "the very action in question has previously been held
unlawful," but also when "pre-existing law" makes the "unlawful-
ness" of the act "apparent." Id. at 640. And so, here we ask whether
in November 2000 a reasonable educator could have believed that
repeatedly instituting the unprovoked and painful beatings of one of
his students was lawful, in light of clearly established law.

   By November 2000, the law provided clear guidance: No school
official could, consistent with constitutional principles, cause a stu-
dent to be subjected to such beatings. As the district court recognized,
"the Fourteenth Amendment liberty interest in bodily integrity has
been recognized since at least 1977" with the issuance of Ingraham,
430 U.S. at 673, and "[i]n the Fourth Circuit, educators have been
aware that arbitrary use of corporal punishment . . . [has been] prohib-
ited by the Fourteenth Amendment since at least" the issuance of Hall
in 1980.4 Not only has such conduct been unlawful in this circuit
  4
   Furthermore, five years before the beatings at issue here, in Sandin v.
Conner, the Supreme Court itself characterized Ingraham, as we had in
Hall, as "address[ing] the rights of schoolchildren to remain free from
arbitrary corporal punishment." 515 U.S. 472, 485 (1995). Sandin
10                       MEEKER v. EDMUNDSON
since our decision in Hall, but by November 2000, the Third, Sixth,
Eighth, Ninth, and Tenth Circuits had adopted the Hall rationale and
holding. See P.B., 96 F.3d at 1302-03; Wise v. Pea Ridge Sch. Dist.,
855 F.2d 560, 564 (8th Cir. 1988); Metzger v. Osback, 841 F.2d 518,
520 (3d Cir. 1988); Webb, 828 F.2d at 1158; Garcia v. Miera, 817
F.2d 650, 653 (10th Cir. 1987).

   When we issued Hall, only one circuit — the Fifth — had held to
the contrary, and in Hall we expressly rejected its view. See Hall, 621
F.2d at 612. In considering Ingraham prior to Supreme Court review
of that case, the Fifth Circuit held that disciplinary corporal punish-
ment by educators does not violate substantive due process. See
Ingraham v. Wright, 525 F.2d 909, 916-17 (5th Cir. 1976) (en banc),
aff’d on other grounds, 430 U.S. 651 (1977).5 However, no other cir-
cuit has followed the Fifth. Indeed, several of our sister circuits have
explicitly rejected the Fifth Circuit’s analysis, as we did in Hall. See,
e.g., P.B., 96 F.3d at 1302 n.3 (noting that "[no] other court has
adopted th[e] reasoning" of the Fifth Circuit); Garcia, 817 F.2d at 658
(finding that "[d]espite the Fifth Circuit’s position . . . the law was
clearly established" by 1982 "that some high level of force in a corpo-
ral punishment context would violate a child’s substantive due pro-
cess rights").

   Coach Edmundson does not maintain that Hall is not good law or
that it is less than controlling in this circuit. Rather, Edmundson
seems to suggest that Hall does not apply because the beatings could
not be motivated by malice in that they did not constitute traditional

explained that in Ingraham the Court had "noted that the Due Process
Clause historically encompassed the notion that the State could not
‘physically punish an individual except in accordance with due process
of law’ and so found schoolchildren sheltered." Id. (emphasis added)
(quoting Ingraham, 430 U.S. at 674).
   5
     It is unclear whether this holding is still good law even in the Fifth
Circuit, particularly in circumstances, like those at issue here, involving
allegations of arbitrary violence inflicted for no disciplinary purpose.
Compare Fee v. Herndon, 900 F.2d 804, 808 (5th Cir. 1990), with Doe
v. Taylor Indep. Sch. Dist., 15 F.3d 443, 450-51, 455 (5th Cir. 1994), and
Jefferson v. Yselta Indep. Sch. Dist., 817 F.2d 303, 305 (5th Cir. 1987).
                         MEEKER v. EDMUNDSON                           11
corporal punishment administered pursuant to formalized procedures.
However, the fact that the beatings were not administered pursuant to
an established procedure, but instead arbitrarily ordered for no legiti-
mate disciplinary purpose, makes it more, not less, likely that they
constitute a malicious abuse of power violative of the Due Process
Clause.

   Indeed, for this very reason, even the Eleventh Circuit, which is
bound by the old Fifth Circuit’s holding in Ingraham, had held prior
to November 2000 that the Fifth Circuit’s Ingraham decision does not
"control" claims of corporal punishment administered arbitrarily,
unrestricted by established procedures, like the one at issue here. Neal
v. Fulton County Bd. of Educ., 229 F.3d 1069, 1073 (11th Cir. 2000).
Thus, even in a jurisdiction in which allegations of corporal punish-
ment pursuant to established disciplinary codes may not be cogniza-
ble as substantive due process violations, see supra n.5, claims
alleging arbitrary violence are. Id.; see also P.B., 96 F.3d at 1304
(holding that when there is no disciplinary need to use force against
a student, "one can reasonably infer" that the violent actions were
taken "not in good faith but for the purpose of causing harm"); Webb,
828 F.2d at 1159 (holding that lack of evidence that the blows were
disciplinary raised the possibility that the "need to strike . . . was so
minimal or non-existent that the alleged blows were a brutal and inhu-
mane abuse of . . . official power, literally shocking to the con-
science").

   Thus, the district court correctly concluded that Edmundson is not
entitled to qualified immunity from Meeker’s substantive due process
claim.6
  6
    Meeker also alleges that Edmundson’s conduct violated Meeker’s
Fourth Amendment "right to be free from unreasonable seizures and
excessive force." He summarily repeats that contention twice in his
appellate brief. See Brief of Appellee at 11, 13. To bring an argument
before an appellate court, however, the Federal Rules of Appellate Proce-
dure require a party to offer a written "argument . . . contain[ing] [its]
contentions and the reasons for them, with citations to the authorities .
. . on which the [party] relies." Fed. R. App. P. 28(a)(9) & (b) (emphasis
added). Meeker’s brief cites no cases supporting the Fourth Amendment
right he asserts. Accordingly, we deem this claim abandoned. See 11126
Baltimore Blvd., Inc. v. Prince George’s County, Md., 58 F.3d 988, 993
n.7 (4th Cir. 1995) (en banc).
12                        MEEKER v. EDMUNDSON
                                   III.

     For the foregoing reasons, the judgment of the district court is

                                                           AFFIRMED.